Citation Nr: 1453024	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  14-00 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

The Veteran served on active duty from July 1948 to July 1952.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In April 2014, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

A left knee disability has not been shown in active service or within one year after discharge, and there is no competent evidence of a link between the current disability and the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

An October 2009 letter satisfied the duty to notify provisions.  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  The claim was subsequently readjudicated in a September 2014 supplemental statement of the case.

The Veteran's service treatment records and private treatment records have been obtained.  In June 2014, however, the RO was notified that treatment records from the Soldiers' Home in Chelsea, Massachusetts, were destroyed.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in January 2007, January 2012, and May 2014.  The record does not reflect that the examinations and opinions were inadequate for rating purposes.  The Veteran's claim file was reviewed and an adequate rationale for the opinions offered was provided.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcomes of the case, the Board finds that any such failure is harmless.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

Service connection may be granted for disability resulting from an injury incurred during active military service.  38 C.F.R. § 3.303(a).

For a veteran who served 90 days or more of continuous, active service, and a chronic disease, such as arthritis, becomes manifest to a degree of 10 percent within one year from date of separation from service, the disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic". Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Facts

The Veteran contends that his current left knee disability is related to a motor vehicle accident during service.  The Veteran also contends that his current left knee disability is related to a hard aircraft landing in 1951.  He maintains that he has experienced ongoing symptoms of pain since service and that he sought treatment from the Soldiers' Home in Chelsea, Massachusetts, shortly after service.  In June 2014, the RO was notified that treatment records from the Soldiers' Home were destroyed.

Service treatment records show that the Veteran sustained a lacerated wound to his left thigh, just above his left knee cap, during a motor vehicle accident in October 1950.  No nerves or arteries were involved.  The wound was cleaned and the Veteran was treated conservatively with ointment over an eleven day hospitalization period.  On separation from service in June 1952, the Veteran denied a history of arthritis, bone, joint, or other deformities.  The separation examination was normal as it related to the Veteran's lower extremity strength and range of motion; however, a jagged scar was noted above the Veteran's left knee.

On VA examination in January 2007, the Veteran reported that his left knee has progressively worsened since service.  The examiner noted symptoms of stiffness, pain, and giving way in the Veteran's left knee.  Imaging studies were compatible with and suggestive of very early osteoarthritis.  Otherwise the knee appeared to be normal.  After a review of the claim file, the examiner opined that the Veteran's left knee disability was less likely than not related to service.  The examiner noted that the Veteran's treatment records did not show any nerve or bone involvement following the motor vehicle accident.  Additionally, the examiner stated that there was no evidence that the Veteran suffered a chronic knee disability between 1950 and 2006.  He concluded that the current clinical findings bore no relationship to the Veteran's injury while in service.

Imaging studies from Anchor Health Centers in October 2009 revealed mild degenerative joint disease and an abnormality of the medial meniscus that could represent a small tear.  An ACL tear could not be ruled out and clinical correlation was recommended.

Treatment records from Cincinnati Sports club dated July 2010 also include complaints of long standing knee pain.  The Veteran reported that he first injured his knee in a motor vehicle accident.  He reported that he reinjured his knee during an aircraft landing.  Imaging studies revealed mild narrowing of the medial compartment without osteophyte formation.  Dr. Funk opined that it was likely that the Veteran had an old ACL tear during service which subsequently gave him the intermittent feeling of instability and contributed to the development of his arthritis and meniscus pathology.

On VA examination in January 2012, the examiner noted a meniscal tear with frequent episodes of joint pain.  Imaging studies revealed evidence of arthritis.  The examiner opined that the Veteran's left knee disability was less likely than not incurred in or caused by service.  The examiner noted Dr. Funk's opinion regarding the Veteran's meniscus tear resulting in osteoarthritic changes, but stated that no actual time frame can be established for the Veteran's meniscus tear.  There was no mention of internal knee symptoms during service and the Veteran served with no physical restrictions to duty that would indicate the presence of internal knee damage.  The examiner also noted that there was no evidence that the Veteran sought treatment for his left knee until many years after his release from military service.

On VA examination in May 2014, the Veteran reported that his left knee was injured in a motor vehicle accident in 1950.  He stated that his knee was injured a second time in 1951 after a hard impact aircraft landing.  On physical examination, joint stability tests were noted as normal; however, the examiner noted a meniscus condition that resulted in frequent episodes of joint pain.  Imaging studies revealed mild degenerative changes of the left knee.  The examiner, an orthopedic specialist, opined that it was less likely than not that the Veteran's left knee disability was caused by an injury sustained during active service.  The examiner noted that the Veteran presented over sixty years after the date of injury and that the Veteran's treatment records revealed no evidence of a fracture or other injury to the left knee.  The examiner also stated that the etiology of degenerative knee disabilities is multifactorial and is common in the general population.  He stated that the radiographic findings present in the Veteran's case are consistent with age related degenerative changes.  

Analysis

The Veteran, as a lay person, is competent to report knee pain and symptoms he can personally observe.  38 C.F.R. § 3.159(a)(2).  Although the Veteran is competent to report symptoms of his left knee, such as pain, the question of whether his current left knee disability is related to an injury in service requires competent medical evidence.  No factual foundation has been established to show that the Veteran is otherwise qualified to attribute his knee disability to service.  Thus, his opinion in this regard is of no probative value.

The record contains one positive medical opinion and three negative VA medical opinions.  When there is a difference of medical opinion, it is the Board's responsibility to weigh the credibility of the evidence of record.  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 (1992)).  In assessing medical evidence, whether a physician provides a basis for his medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998). 

Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Prejean v. West, 13 Vet. App. 444, 448-89 (2000).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Swann v. Brown, 5 Vet. App. 229, 232 (1993). 

The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In light of these factors, the opinion of the January 2012 and March 2014 VA examiners are by far the most probative.  Although the January 2012 examiner incorrectly stated that there was no evidence that the Veteran sought treatment until many years after service, the lack of treatment following service was not the sole basis for his rationale.  The January 2012 examiner also noted that the service treatment records were silent for symptoms of internal knee symptoms and that no actual time frame could be established for the Veteran's meniscus tear cited in Dr. Funk's opinion.  

The January 2012 and March 2014 VA examiners considered the Veteran's medical history and Dr. Funk's opinion in formulating their opinions.  They also and cited to specific records and offered a complete rationale, including other possible etiologies for the Veteran's disability, such as age.

Dr. Funk's positive opinion, on the other hand, is of significantly less probative value.  The opinion is brief, makes no reference to specific records, and notably includes no rationale for the conclusion that the Veteran suffered from an old ACL tear during service.  As noted in the January 2012 VA opinion, the service treatment records were silent for any internal knee symptoms and Dr. Funk provided no rationale for his opinion that the Veteran suffered an ACL tear during service.  As the basis for his opinion is not stated, the opinion is of limited probative value.

Lastly, as arthritis was not noted or diagnosed in service or within one year of separation, service connection under 38 C.F.R. §§ 3.303(b) or 3.307 does not apply.

The preponderance of the evidence is against the claim for service connection for a left knee disability; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


